



Exhibit 10.12


EXECUTIVE EMPLOYMENT AGREEMENT
(this “Agreement”)
BETWEEN:
HORTICAN INC.
(the “Company”)
- and -
JERRY BARBATO
(the “Executive”)
- and –
solely for the purposes specified herein,
CRONOS GROUP INC.
(“Cronos Group”)
WHEREAS the Company is a wholly-owned subsidiary of Cronos Group;
WHEREAS the Company wishes to engage the services of the Executive in a senior
and specialized capacity and the Executive has extensive access to the
customers, vendors, suppliers, distribution processes and other unique and
valuable confidential information and trade secrets of the Company;
AND WHEREAS the Company and the Executive desire to enter into a written
employment agreement, and the Executive acknowledges that this Agreement and,
specifically, the proprietary rights, non-solicitation and non-competition
provisions that form part of this Agreement are essential to protect the
legitimate business interests of the Company;
NOW THEREFORE in consideration of the above, the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Company and the Executive, and
solely for the purposes of Section 5.3 herein, Cronos Group, agree as follows.
1.
Position

1.1
The Executive will be employed in the position of Chief Financial Officer,
commencing on April 15, 2019 or such other date as agreed between the Executive
and the Company.

2.
Location

2.1
The Executive shall be based primarily in the Company’s location in Toronto,
Ontario, with business travel as reasonably required to perform the Executive’s
duties hereunder. The Company may at its discretion relocate the Executive’s
principal office or place of work at any time within 100 kilometres of its
current location, and the Executive acknowledges and agrees that this shall not
constitute a constructive termination of the Executive’s employment or Good
Reason (as defined below) and the Executive agrees not to make any claim or
demand to the contrary.

3.
Work Authorizations

3.1
It is a condition of this Agreement and the Executive’s employment that the
Executive shall be able to work in lawfully in Canada. However, it is understood
and agreed that the Executive’s position may require that the Executive work
abroad, as needed by the Company. The Executive’s employment with the Company is
therefore also conditional upon the securing of all necessary visas, work
permits and other authorizations that may be required to enter and/or to work in
any of the countries in which the Executive may be assigned to work or visit
during the term of employment. The Company shall provide reasonable assistance
in respect of immigration matters. Despite such assistance, the Company cannot
guarantee when or whether the Executive’s application for a work permit, visa,
permanent residence status or other immigration status or documents will be
approved. Should the necessary authorizations that permit the Executive to
legally work in Canada or in any other jurisdiction in which the Executive will
be required to work not be obtained, this Agreement shall be null and void and
of no force or effect. At any time, should necessary authorizations that permit
the Executive to legally work in Canada or any other jurisdiction in which the
Executive will be required to work or visit expire without the possibility of
renewal, the Executive’s employment shall come to an end and shall be treated by
the Company as a termination without Just Cause (as defined below).



1
SC1:4901888.4

--------------------------------------------------------------------------------





4.
Employment Duties

4.1
The Executive shall perform such duties and exercise such powers as are normally
associated with or incidental and ancillary to the Executive’s position and as
may be assigned to the Executive from time to time. In fulfilling his/her duties
to the Company, the Executive shall be instructed by and shall regularly report
to the CEO. The Executive’s duties, hours of work, location of employment and
reporting relationships may be adjusted from time to time by the Company to meet
changing business and operational needs. Without limiting the foregoing, the
Executive shall:

(a)
devote his/her full working time and attention during normal business hours and
such other times as may be reasonably required to the business and affairs of
the Company and shall not, without the prior written consent of the CEO,
undertake any other business or occupation or public office;

(b)
perform those duties that may be assigned to the Executive diligently, honestly,
and faithfully to the best of the Executive’s ability and in the best interest
of the Company;

(c)
abide by all Company policies, as instituted and amended from time to time
including but not limited to, the Cronos Group Employee Handbook;

(d)
use best efforts to promote the interests and goodwill of the Company and not
knowingly do, or permit to be done, anything which may be prejudicial to the
Company’s interests, it being understood and agreed that the Executive is a
fiduciary of the Company and owes fiduciary obligations to the Company that are
not extinguished by this Agreement; and

(e)
identify and immediately report to the CEO any gross misrepresentations or
violations of the Cronos Group Employee Handbook or applicable law by the
Company or its management.

5.
Compensation and Benefits

5.1
Base Salary. The Company shall pay the Executive an annual base salary of
CAD300,000 less applicable deductions and withholdings (“Base Salary”). The
Executive’s base salary shall be paid by direct deposit on a bi-weekly basis (as
may be amended from time to time), in accordance with the Company’s payroll
practices. Any changes to Base Salary shall be at the sole discretion of the
Company.

5.2
Annual Performance Bonus. In addition to the Executive’s annual Base Salary, the
Executive shall be eligible to participate in the Company’s annual cash bonus
plan as may be in effect from time to time, and to receive an annual bonus,
subject to the terms and conditions of that plan as determined by the Company at
its sole discretion. The Executive’s annual target bonus opportunity shall
initially be 100% of Base Salary, provided that the actual bonus amount, if any,
will be determined pursuant to the terms of the applicable annual bonus plan.
Nothing in this Agreement guarantees that the Company will maintain an annual
bonus plan, and the Company reserves the right to amend or terminate any annual
bonus plan established or adopted at any time, without notice or further
obligation (subject only to the minimum requirements of applicable employment
standards legislation, if any). The Executive must be actively employed by the
Company through the applicable payment date in order to be eligible for any
annual bonus for that year, subject only to the minimum requirements of
applicable employment standards legislation, unless provided otherwise pursuant
to the applicable annual cash bonus plan. For certainty, if the Executive’s
employment is terminated by the Company with or without Just Cause, or the
Executive resigns or otherwise terminates employment for any reason, regardless
of any applicable notice period, pay in lieu of notice, severance payment or
similar amount, the Executive shall be entitled to no annual bonus or any part
thereof for the year in which the Executive ceases the Executive’s active
employment or thereafter, or damages in lieu thereof, subject only to the
minimum requirements of applicable employment standards legislation or unless
provided otherwise pursuant to the applicable annual cash bonus plan. There
shall be no guarantee of a bonus in any given year.

5.3
Long-Term Incentive Opportunity. The Executive shall be eligible to receive
annual grants of equity-based awards over shares of Cronos Group with an initial
target incentive opportunity of CAD400,000 (based on the grant date fair value
of such awards), provided that the actual amount, if any, of the grants shall be
determined by the board of directors of Cronos Group (the “Board”) at its sole
discretion. Any such equity-based grants shall be governed by the terms and
conditions of the equity award plan or any other applicable plan of Cronos Group
and/or the applicable award agreement. Such plan or plans may be amended from
time to time at Cronos Group’s sole discretion. In the event of the cessation of
the Executive’s employment for any reason, the Executive’s entitlements in
respect of any equity-based awards shall be governed by the terms and conditions
of the applicable equity award plan, any other applicable plan and the
applicable award agreement. Subject to the express minimum requirements of
applicable employment standards legislation, if any, the Executive shall not be
eligible for any further grants of equity-based awards following the effective
date of termination or damages in lieu thereof, regardless of any applicable
notice period, pay in lieu of notice, severance payment or similar amount.

5.4
Group Insured Benefits. The Executive shall be eligible to participate in the
Company's benefits programs for health and dental, life insurance, disability
and other benefits as may be available to the employees of the Company from time
to time, subject to the terms and conditions of the applicable plan document.
The Company reserves the right to alter, amend or discontinue all



2


SC1:4901888.4

--------------------------------------------------------------------------------





benefits, coverages, plans and programs referred to in this paragraph, without
advance notice or other obligation, subject only to the minimum requirements of
applicable employment standards legislation.
5.5
Vacation. The Executive shall be entitled accrue, on a pro-rata basis, four (4)
weeks’ paid vacation per year. The Executive shall take vacation time at such
times as are approved in advance by the Company. Vacation time entitlement shall
be prorated for the period of the Executive’s active employment in the calendar
year that the Executive commences and terminates employment, subject to the
minimum requirements of applicable employment standards legislation. Vacation
may be carried forward until March 31 of the following year after which time it
shall be forfeited to the extent it exceeds the minimum vacation entitlement
provided for under applicable employment standards legislation. Vacation shall
be earned but shall not be taken during the first three (3) months of the
Executive’s employment.

5.6
Business Expenses. The Executive shall be reimbursed for all reasonable travel
and other out-of-pocket expenses properly incurred by the Executive from time to
time in connection with performance of the Executive’s duties. The Executive
shall furnish to the Company on a monthly basis and in accordance with any of
the Company’s policies or procedures for expense reimbursement all invoices or
statements in respect of expenses for which the Executive seeks reimbursement.

5.7
Deductions and Withholdings. The Company shall make such deductions and
withholdings from the Executive’s remuneration and any other payments or
benefits provided to the Executive pursuant to this Agreement as may be required
by law.

6.
Termination of Employment

6.1
Termination by the Executive. The Executive may terminate his/her employment
with the Company at any time by providing the Company with at least three (3)
months of notice in writing. If, upon receipt of the Executive’s resignation (or
any later date during such notice period), the Company terminates the
Executive’s employment before the date the resignation was to be effective, the
Company shall, in full satisfaction of its obligations to the Executive: (a) pay
the Executive’s Base Salary and vacation pay accrued until the date the
resignation was to be effective up to a maximum of three (3) months; (b)
reimburse the outstanding expenses properly incurred by the Executive until the
date the Executive’s employment ceases; and (c) provide the Executive with such
other compensation and benefits that are expressly required pursuant to
applicable employment standards legislation, if any. In such circumstances the
Executive shall be ineligible for any pro-rated bonus for the year of
termination, and any entitlements in respect of any equity-based awards shall be
governed by the terms and conditions of the applicable equity award plan, any
other applicable plan and the applicable award agreement.

6.2
Termination by the Company for Just Cause or on Death or Disability. The Company
may terminate the Executive’s employment at any time for Just Cause without
prior notice or in the event of the Executive’s death or Disability (as defined
below). On the termination of the Executive’s employment for Just Cause or on
the Executive’s death or Disability, this Agreement and the Executive’s
employment shall terminate and the Company shall, in full satisfaction of its
obligations to the Executive: (a) pay the Executive’s Base Salary and vacation
pay accrued until the date the Executive’s employment ceases; (b) reimburse the
outstanding expenses properly incurred by the Executive until the date the
Executive’s employment ceases; and (c) provide the Executive with such other
compensation and benefits that are expressly required pursuant to applicable
employment standards legislation, if any. In such circumstances the Executive
shall be ineligible for any pro-rated bonus for the year of termination, and any
entitlements in respect of equity-based awards shall be governed by the terms
and conditions of the applicable equity award plan, any other applicable plan
and the applicable award agreement. For the purposes of this Agreement, (A)
“Just Cause” means: (i) any act or omission constituting “just cause” for
dismissal without notice under applicable law; (ii) the Executive’s repeated
failure or refusal to perform the Executive’s principal duties and
responsibilities after notice from the CEO or other officer of the Company;
(iii) misappropriation of the funds or property of the Company; (iv) use of
alcohol or drugs in violation of the Company’s policies on such use or that
interferes with the Executive’s obligations under this Agreement, continuing
after a single warning (subject to the Company’s obligations under applicable
human rights legislation); (v) the indictment, arrest or conviction in a court
of law for, or the entering of a plea of guilty to, a summary or indictable
offence or any crime involving moral turpitude, fraud, dishonesty or theft
(subject to the Company’s obligations under applicable human rights
legislation); (vi) the misuse of Company computers or computer network systems
for non-Company business; (vii) engaging in any act (including, without
restriction, an act of sexual harassment as determined by the Company) which is
a violation of any law, regulation or Company policy; or (viii) any wilful or
intentional act which injures or could reasonably be expected to injure the
reputation, business or business relationships of the Company, and (B)
“Disability” means a physical or mental incapacity of the Executive that has
prevented the Executive from performing the duties customarily assigned to the
Executive for 180 calendar days, whether or not consecutive, out of any twelve
(12) consecutive months and that in the opinion of the Company, acting on the
basis of advice from a duly qualified medical practitioner, is likely to
continue to a similar degree.

6.3
Termination by the Company without Just Cause or Resignation for Good Reason on
Change of Control. The Company may terminate the Executive’s employment at any
time without Just Cause, on providing thirty (30) days’ written notice to the
Executive. The Executive may resign the Executive’s employment for Good Reason
(as defined below) within twenty-four (24) months of the occurrence of a Change
in Control (as defined below), on providing thirty (30) days’ written notice to
the Company. If the Company terminates the Executive’s employment without Just
Cause or if the Executive resigns his employment for Good Reason within
twenty-four (24) months of the occurrence of a Change of Control, and if the
Executive signs and delivers and



3


SC1:4901888.4

--------------------------------------------------------------------------------





does not revoke a release in favour of the Company to the Company in
consideration of amounts in excess of the Executive’s minimum entitlements under
applicable employment standards legislation, the Company, shall, in full
satisfaction of its obligations to the Executive:
(a)
pay the Executive’s Base Salary and accrued but unpaid vacation pay in
accordance with applicable employment standards legislation;

(b)
reimburse the Executive’s expenses properly incurred until the date the
Executive’s employment ceases;

(c)
in lieu of notice, pay the Executive the greater of (i) one (1) month of the
Executive’s annual base salary in effect at the time of termination for each
completed year of service with the Company, to a maximum of twelve (12) months
of base salary, payable by way of lump sum payment within sixty (60) days
following such termination, and (ii) the minimum termination pay and severance
pay entitlements of the Executive pursuant to applicable employment standards
legislation.

(d)
continue the Executive’s group insured benefits, if any, until the end of the
notice period calculated under (c) above or the date on which the Executive
obtains alternate benefit coverage, whichever occurs first, subject to the terms
and conditions of the benefit plans, as amended from time to time, and the
minimum requirements of applicable employment standards legislation. If the
Company is unable for any reason to continue its contributions to the benefit
plans as set out in this Agreement, it shall pay the Executive an amount equal
to the Company’s required contributions to such benefit plans on behalf of the
Executive for such period. The Executive agrees that he/she is required to
notify the Company when he/she obtains alternate life, medical and dental
benefit coverage; and

(e)
determine the Executive’s entitlements in respect of equity-based awards in
accordance with the terms and conditions of the applicable equity award plan,
any other applicable plan and the applicable award agreement.

In this Agreement, “Change of Control” means:
(a)
the consummation of any transaction or series of transactions including any
reorganization, recapitalization, statutory share exchange, consolidation,
amalgamation, arrangement, merger or issue of voting shares in the capital of
Cronos Group, the result of which is that any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, association, joint-stock company, estate, trust, organization,
governmental authority or other entity of any kind or nature (“Person”) or group
of Persons acting jointly or in concert for purposes of such transaction or
series of transactions becomes the beneficial owner, directly or indirectly, of
more than 50% of the voting securities in the capital of the entity resulting
from such transaction or series of transactions or the entity that acquired all
or substantially all of the business or assets of Cronos Group in a transaction
or series of transactions described in paragraph (ii) below (in each case, the
“Surviving Company”) or the ultimate parent entity that has beneficial ownership
of sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”),
measured by voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company) rather
than number of securities (but shall not include the creation of a holding
company or other transaction that does not involve any substantial change in the
proportion of direct or indirect beneficial ownership of the voting securities
of Cronos Group prior to the consummation of the transaction or series of
transactions), provided that the exercise by Altria Summit LLC (or any of its
affiliates) of the Purchased Warrant (as defined in the Subscription Agreement
by and among Cronos Group Inc., Altria Summit LLC and Altria Group, Inc. dated
as of December 7, 2018) shall not constitute a Change of Control pursuant to
this clause (a);

(b)
the direct or indirect sale, transfer or other disposition, in one or a series
of transactions, of all or substantially all of the business or assets of Cronos
Group, taken as a whole, to any person or group of persons acting jointly or in
concert for purposes of such transaction or series of transactions (other than
to any affiliates of Cronos Group); or

(c)
Incumbent Directors during any consecutive twelve (12) month period ceasing to
constitute a majority of the Board of Cronos Group (for the purposes of this
paragraph, an “Incumbent Director” shall mean any member of the Board who is a
member of the Board immediately prior to the occurrence of a contested election
of directors of Cronos Group).

In this Agreement, “Good Reason” means the occurrence of any of the following
events without the Executive’s consent, except in each case for any isolated,
immaterial or inadvertent action not taken in bad faith and which is remedied by
the Company within thirty (30) days after a written notice thereof by the
Executive (provided that such notice must be given to the Company within sixty
(60) days of Executive becoming aware of such condition):
(a)
the assignment to the Executive of duties materially different than the duties
assigned to the Executive hereunder;

(b)
a material diminution in the Executive’s title, status, seniority, reporting
relationship, responsibilities or authority;

(c)
a material reduction in the Executive’s Base Salary; or

(d)
the relocation of the Executive’s primary work location, except as permitted by
Section 2.1.



4


SC1:4901888.4

--------------------------------------------------------------------------------





6.4
Resignation on Termination. The Executive agrees that upon any termination of
employment with the Company for any reason the Executive shall immediately
tender resignation from any position the Executive may hold as an officer or
director of the Company and take all steps necessary to remove Executive from
any and all designated positions under any applicable laws, including without
limitation, the Cannabis Act (Canada) and the regulations thereunder, as the
same may be amended from time to time, or any subsidiary or affiliate of the
Company. In the event that the Executive fails to comply with this obligation
within three (3) days of the Executive's termination or resignation, the
Executive hereby irrevocably authorizes the Company to appoint a Person in the
Executive's name and on the Executive's behalf to sign or execute any documents
and/or do all things necessary or requisite to give effect to such resignation.

6.5
Compliance with Laws. The Executive understands and agrees that the entitlements
under this Section 6 are provided in full satisfaction of the Executive’s
entitlements to notice of termination, pay in lieu of notice, and severance pay,
if any, under applicable employment standards legislation, this Agreement, any
employee benefit plan sponsored or maintained by the Company or any of its
affiliates, applicable law (including the common law) or otherwise.





7.
Restrictive Covenants

7.1
Non-Disclosure. The Executive acknowledges and agrees that:

(a)
during the term of the Executive’s employment, the Executive may be given access
to or may become acquainted with confidential and proprietary information of the
Company and its affiliates and related entities and third parties to which the
Company and its affiliates and related entities may have any obligations of
non-disclosure or confidentiality, including but not limited to: trade secrets;
know-how; Intellectual Property (as defined below); Employee Inventions (as
defined below), Invention Records (as defined below), existing and contemplated
work product resulting from or related to projects performed or to be performed
by or for the Company; programs and program modules; processes; algorithms;
design concepts; system designs; production data; test data; research and
development information; information regarding the acquisition, protection,
enforcement and licensing of proprietary rights; technology; joint ventures;
business, accounting, engineering and financial information and data; marketing
and development plans and methods of obtaining business; forecasts; future plans
and strategies of the Company; pricing, cost, billing and fee arrangements and
policies; quoting procedures; special methods and processes; lists and/or
identities of customers, suppliers, vendors and contractors; the type, quantity
and specifications of products and services purchased, leased, licensed or
received by the Company and/or any of its customers, suppliers, or vendors;
internal personnel and financial information; business and/or personal
information about any senior staff members of the Company or any Person with
which the Company enters a strategic alliance or any other partnering
arrangements; vendor and supplier information; the manner and method of
conducting the Company’s business; the identity or nature of relationship of any
persons or entities associated with or engaged as consultants, advisers, agents,
distributors or sales representatives (the “Confidential Information”) the
disclosure of any of which to competitors of the Company or to the general
public, or the use of same by the Executive or any competitor of the Company,
would be highly detrimental to the interests of the Company;

(b)
disclosure or use of Confidential Information, other than in connection with the
Company’s business or as specifically authorized by the Company, will be highly
detrimental to the business and interests of the Company and could result in
serious loss of business and damage to it. Accordingly, the Executive
specifically agrees to hold all Confidential Information in strictest
confidence, and the Executive agrees that the Executive shall not, without the
Company’s prior written consent, disclose, divulge or reveal to any person, or
use for any purpose other than for the exclusive benefit of the Company, any
Confidential Information, in whatever form contained; provided that the
foregoing shall not apply to information (except for personal information about
identifiable individuals) that: (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive other than by reason of the
Executive’s breach of this Section; (iii) becomes available to the Executive
from a source independent of the Company; or (iv) the Executive is specifically
required to disclose by applicable law or legal process (provided that the
Executive provides the Company with prompt advance written notice of the
contemplated disclosure and cooperates with the Company in seeking a protective
order or other appropriate protection of such information); and

(c)
the Executive shall deliver to the Company, immediately upon termination of
employment (for any reason and regardless of whether the Executive or the
Company terminate the employment) or at any time the Company so requests:
(i) any and all documents, files, notes, memoranda, models, databases, computer
files and/or other computer programs reflecting any Confidential Information
whatsoever or otherwise relating to the Company’s business; (ii) lists or other
documents regarding customers, suppliers, or vendors of the Company or leads or
referrals to prospective business deals; and (iii) any computer equipment, home
office equipment, automobile or other business equipment belonging to the
Company that the Executive may then possess or have under the Executive’s
control.



5


SC1:4901888.4

--------------------------------------------------------------------------------





(d)
For the avoidance of doubt, nothing in this Agreement limits, restricts or in
any other way affects the Executive communicating with any governmental
authority or entity concerning matters relevant to the governmental authority or
entity. The Executive and the Company agree that no confidentiality or other
obligation the Executive owes to the Company prohibits the Executive from
reporting possible violations of law or regulation to any governmental authority
or entity under any applicable whistleblower protection provision of applicable
Canadian, U.S. Federal or U.S. State law or regulation (including Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002) or requires the Executive to notify the Company of any such report. The
Executive is hereby notified that the immunity provisions in Section 1833 of
title 18 of the United States Code provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (i) in confidence to federal, state or
local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (ii) under seal in a complaint or other document filed in
a lawsuit or other proceeding, or (iii) to the Executive’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.

7.2
Intellectual Property

(a)
In this section, the term “Germplasm” means any living or preserved biological
tissue or material which may be used for the purpose of plant breeding and/or
propagation, including but not limited to plants, cuttings, seeds, clones,
cells, tissues, plant materials, and genetic materials (including but not
limited to nucleic acids, genes, promoters, reading frames, regulatory
sequences, terminators, chromosomes whether artificial or natural, and vectors).

(b)
The Executive agrees to promptly disclose to the Company (including to the
Executive’s manager) all ideas, suggestions, discoveries, designs, works,
developments, improvements, processes, formulas, data, techniques, know-how,
confidential and proprietary information, trade secrets, inventions and
improvements, and any other intellectual property rights, including with respect
to, but not limited to, Germplasm, and whether or not any of the foregoing are
registrable as patents, industrial designs, copyrights, trademarks or plant
breeder rights (collectively, “Intellectual Property”) which the Executive may
author, make, conceive, develop, discover, or reduce to practice, solely,
jointly or in common with other employees, during the Executive’s employment
with the Company and which relate to the business activities of the Company
(“Employee Inventions”). The Executive agrees to maintain as confidential any
Employee Inventions, and not to make application for registration of rights in
respect of such unless it is at the request and direction of the Company.
Intellectual Property coming within the scope of the business of the Company
made and/or developed by the Executive while in the employ of the Company,
whether or not conceived or made during regular working hours and whether or not
the Executive is specifically instructed to make or develop the same, shall be
for the benefit of the Company and shall be considered to have been made
pursuant to this Agreement and shall be deemed Employee Inventions and shall
immediately become exclusive property of the Company. The Executive must keep,
maintain, and make available to the Company complete and up-to-date records
relating to any such Intellectual Property, and agree that all such records are
the sole and absolute property of the Company.

(c)
The Executive hereby assigns and transfers, and shall assign and transfer, to
the Company, the Executive’s entire right, title and interest in and to any and
all Employee Inventions, and the Executive agrees to execute and deliver to the
Company any and all instruments necessary or desirable to accomplish the
foregoing and, in addition, to do all lawful acts which may be necessary or
desirable to assist the Company to obtain and enforce protection of Employee
Inventions. The Executive shall, at the request and cost of the Company, and for
no additional compensation or consideration from the Company, sign, execute,
make and do all such deeds, documents, acts and things as the Company and its
duly authorized agents may reasonably require: (i) to apply for, obtain and vest
in the name of the Company alone (unless the Company otherwise directs) patents,
letters patent, copyrights, plant breeders rights, or other analogous protection
in any country throughout the world and when so obtained or vested to renew and
restore the same; (ii) to perfect or evidence ownership by the Company or its
designees of any and all Employee Inventions, in form suitable for recordation
in the United States, Canada, and any other patent office; (iii) to defend any
opposition proceedings of any type whatsoever in respect of such applications,
and any opposition proceedings or petitions or applications of any type
whatsoever for revocation of such patents, letters patent, copyright or other
analogous protection, whether such proceedings are brought before a court or any
administrative body; and (iv) to defend and/or assert the Company’s rights in
any Intellectual Property against any third party. For greater certainty, all
materials related to Employee Inventions (including notes, records and
correspondence, whether written or electronic) (collectively, “Invention
Records”) are the property of the Company, which the Executive shall provide to
the Company upon request. Invention Records shall not be removed from Company
premises without the prior written consent of the Company. The Executive further
waives all moral rights in and to any Employee Inventions and all work the
Executive produced during the course of the Executive’s employment.



6


SC1:4901888.4

--------------------------------------------------------------------------------





(e)
In the course of performing duties pursuant to this Agreement, the Executive
shall only use Germplasm provided by the Company, and the Executive agrees that
any such Germplasm provided by the Company remains the sole property of the
Company and that such Germplasm shall not be removed from Company premises
without the prior written consent of the Company.

(e)
The Executive represents and warrants that the Executive does not possess any
Intellectual Property or Germplasm of any third party, including but not limited
to any prior employer or competitor of the Company, and the Executive shall not
acquire and/or use Intellectual Property or Germplasm of any third party in the
course of performing duties pursuant to this Agreement and shall not bring any
Germplasm of any third party onto Company premises.

7.3
Non-Competition. The Executive shall not at any time during the Executive’s
employment with the Company and for a period of one (1) year following the
termination of this Agreement and the Executive’s employment with the Company
for any reason, either individually or in partnership or jointly or in
conjunction with any Person as principal, agent, consultant, employee, partner,
director, shareholder (other than an investment of less than five (5) per cent
of the shares of a company traded on a registered stock exchange or traded in
the over the counter market in Canada), or in any other capacity whatsoever:

(a)
engage in employment or enter into a contract to do work related to the research
into, development, cultivation, production, supply, sales or marketing of
cannabis or cannabis derived products; or the development or provision of any
services (including, but not limited to, technical and product support, or
consultancy or customer services) which relate to cannabis or cannabis derived
products (the “Business”); or

(b)
have any financial or other interest (including by way of royalty or other
compensation arrangements) in or in respect of the business of any Person which
carries on the Business; or

(c)
advise, lend money to or guarantee the debts or obligations of any Person which
carries on the Business;

anywhere within Canada and/or the United States of America.
7.4
Non-Solicitation of Customers. The Executive shall not, during the Executive’s
employment and for the one (1) year period immediately following the termination
of the Executive’s employment for any reason, whether alone or for or in
conjunction with any Person or entity, whether as an employee, partner,
director, principal, agent, consultant or in any other capacity whatsoever,
directly or indirectly solicit or attempt to solicit any Customer or Prospective
Customer for the purpose of obtaining the business of any Customer or
Prospective Customer of the Company or persuading any such Customer or
Prospective Customer to cease to do business with or reduce the amount of
business it would otherwise provide to the Company or its affiliates. For the
purpose of this Agreement, “Customer” means any Person which is a current
customer or has been a customer of the Company or an affiliate of the Company
during the term of the Executive’s employment with the Company but in the event
of the cessation of the Executive’s employment “Customer” shall include only
those current customers of the Company or an affiliate of the Company with whom
the Executive had direct contact or access to Confidential Information by virtue
of the Executive’s role as an employee of the Company at any time during the
twelve (12) month period preceding the date of the cessation of the Executive’s
employment; “direct contact” means direct communications with or by the
Executive, whether in Person or otherwise, for purposes of servicing, selling,
or marketing on behalf of the Company, but only if such communications are more
than trivial in nature, and in any case excluding bulk or mass marketing
communications directed to multiple customers; and, “Prospective Customer” means
any organization, individual or entity which has been actively contacted and
solicited for its business by representatives of the Company or affiliates of
the Company, but in the event of the cessation of the Executive’s employment
within the twelve (12) month period immediately preceding the date of the
cessation of the Executive’s employment, with the involvement and knowledge of
the Executive.

7.5
Non-Solicitation of Employees. The Executive shall not, during the Executive’s
employment and for two (2) years following the termination of the Executive’s
employment for any reason, whether alone or for or in conjunction with any
Person or entity, whether as an employee, partner, director, principal, agent,
consultant or in any other capacity whatsoever, directly or indirectly solicit
or assist in the solicitation of any employee of the Company or an affiliate of
the Company to leave such employment.

7.6
Disclosure. During the Executive’s employment with the Company, the Executive
shall promptly disclose to the Board full information concerning any interest,
direct or indirect, of the Executive (whether as owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
or any member of the Executive’s immediate family, in any business which is
reasonably known to the Executive to purchase or otherwise obtain services or
products from, or to sell or otherwise provide services or products to the
Company or to any of their respective suppliers or Customers.

7.7
Other Employment. During the Executive’s employment with the Company, the
Executive shall not, except as a representative of the Company or with the prior
written approval of the Executive’s manager, whether paid or unpaid, be directly
or indirectly engaged, concerned or have any financial interest in any capacity
in any other business, trade, professional or occupation (or the setting up of
any business, trade, profession or occupation).

7.8
Return of Materials. All files, forms, brochures, books, materials, written
correspondence (including email and instant messages), memoranda, documents,
manuals, computer disks, software products and lists (including financial and
other



7


SC1:4901888.4

--------------------------------------------------------------------------------





information and lists of customers, suppliers, products and prices) pertaining
to the Company or its affiliates which may come into the Executive’s possession
or control shall at all times remain the property of the Company or its
affiliates as applicable. Upon termination of the Executive’s employment for any
reason, the Executive agrees to immediately deliver to the Company all such
property in the Executive’s possession or directly or indirectly under the
Executive’s control. The Executive agrees not to make, for the Executive’s
personal or business use or that of any other person, reproductions or copies of
any such property or other property of the Company or its affiliates.
8.
General

8.1
Reasonableness of Restrictions and Covenants. The Executive hereby confirms and
agrees that the covenants and restrictions contained in this Agreement,
including, without limitation, those contained in Section 7, are reasonable and
valid the Executive further acknowledges and agrees that the Company may suffer
irreparable injury in the event of any breach by the Executive of the
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Company shall therefore be
entitled, in addition to any other right or remedy which it may have at law, in
equity or otherwise, to temporary and permanent injunctive relief enjoining and
restraining the Executive from any such breach.

8.2
Survival. Section 7 and this Section survive the termination of this Agreement
and the Executive’s employment for any reason whatsoever.

8.3
Entire Agreement. This is the entire agreement between the Company and the
Executive on the subject matters addressed herein. There are no representations,
warranties or collateral agreements, whether written or oral, outside of this
written Agreement. This Agreement and the terms and conditions of employment
contained herein supersede and replace any prior understandings or discussions
between the Executive and the Company regarding the Executive’s employment.

8.4
Withholding Taxes. The Company may withhold from any amounts or benefits payable
under this Agreement income taxes and payroll taxes that are required to be
withheld pursuant to any applicable law or regulation.

8.5
Section 409A Compliance. To the extent applicable, this Agreement is intended to
comply with the requirements of Section 409A of the United States Internal
Revenue Code of 1986, as amended (together with the applicable regulations
thereunder, “Section 409A”). To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A or to the extent any
provision in this Agreement must be modified to comply with Section 409A
(including, without limitation, Treasury Regulation 1.409A-3(c)), such provision
shall be read, or shall be modified (with the mutual consent of the parties,
which consent shall not be unreasonably withheld), as the case may be, in such a
manner so that all payments due under this Agreement shall comply with Section
409A. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment. Notwithstanding any
provision of this Agreement to the contrary, if necessary to comply with the
restriction in Section 409A(a)(2)(B) concerning payments to “specified
employees” (as defined in Section 409A) any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation shall nonetheless be delayed until the first
business day of the seventh month following the Executive’s date of termination
and the first such payment shall include the cumulative amount of any payments
that would have been paid prior to such date if not for such restriction.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement unless he would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.

8.6
Amendments. This Agreement may only be amended by written agreement executed by
the Company and the Executive. However, changes to the Executive’s position,
duties, vacation, benefits and compensation, over time in the normal course, do
not affect the validity or enforceability of the Agreement.

8.7
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable in
the Province of Ontario. The Company and the Executive each irrevocably consent
to the exclusive jurisdiction of the courts of Ontario and the courts of Ontario
shall have the sole and exclusive jurisdiction to entertain any action arising
under this Agreement.

8.8
Severability. If any provision in this Agreement is determined to be invalid or
unenforceable, such provision shall be severed from this Agreement, and the
remaining provisions shall continue in full force and effect. If for any reason
any court of competent jurisdiction will find any provisions of this Agreement
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein will be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

8.9
Assignment. The Company may assign this Agreement to an affiliate or subsidiary,
and it enures to the benefit of the Company, its successors or assigns.

8.10
Independent Legal Advice. The Executive acknowledges that the Executive has been
encouraged to obtain independent legal advice regarding the execution of this
Agreement, and that the Executive has either obtained such advice or voluntarily
chosen



8


SC1:4901888.4

--------------------------------------------------------------------------------





not to do so, and hereby waives any objections or claims the Executive may make
resulting from any failure on the Executive’s part to obtain such advice.
8.11
Waiver. No waiver of any of the provisions of this Agreement shall be effective
or binding, unless made in writing and signed by the party purporting to give
the same. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions, whether or not similar,
nor shall such waiver constitute a continuing waiver, unless expressly stated
otherwise.

8.12
Conditions. This Agreement and the Executive’s continued employment hereunder is
conditional on the Company’s satisfaction (determined in the Company’s sole
discretion) that the Executive has met the legal requirements to perform the
Executive’s role, including but not limited to satisfactory results of Health
Canada or any other applicable security clearance checks and criminal record
checks and other reference checks that the Company performs. The Executive
acknowledges and agrees that in signing this Agreement, and providing the
Company with the necessary documentation to perform the checks required for the
Executive’s role and with references, the Executive is providing consent to the
Company or its agent, to performs such checks and contact the references the
Executive provided to the Company.

8.13
Prior Restrictions. By signing below, the Executive represents that the
Executive is not bound by the terms of any agreement with any Person which
restricts in any way the Executive’s hiring by the Company and the performance
of the Executive’s expected job duties; the Executive also represents that,
during the Executive’s employment with the Company, the Executive shall not
disclose or make use of any confidential information of any other persons or
entities in violation of any of their applicable policies or agreements and/or
applicable law.

8.14
Counterparts. This Agreement may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission,
including in portable document format (.pdf), shall be deemed as effective as
delivery of an original executed counterpart of this Agreement.



IN WITNESS WHEREOF this Agreement has been executed by the Company and the
Executive on the dates below.
 
 
HORTICAN INC.
 
 
 
By:
/s/ Michael Gorenstein
 
 
 
 
Name: Michael Gorenstein
Title: Chief Executive Officer


 
 
CRONOS GROUP INC.
 
 
 
By:
/s/ Michael Gorenstein
 
 
 
 
Name: Michael Gorenstein
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Jerry Barbato
 
 
 
 
Name: Jerry Barbato
 
 
 
 
 









9


SC1:4901888.4